DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 07, 2022 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the basis" in line 7.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lejeune, Jr. (US. 2017/0150306).
As per claim 1, Lejeune, Jr. discloses an electronic monitoring system (figures 1-4), comprises:
an electronic monitoring device (12) that is worn on a part (ankle, figure 1) of the body of a person to be monitored, to acquire location information from a global positioning system receiver (13) and state information from a substance detector (18) and a tamper detection (19 figure 2, paragraph 026);
an at-home monitoring device in a form of a trusted home monitoring device (40, figure 3) that receives the location information and the state information provided from the electronic monitoring device and determines whether the electronic monitoring device is at home, on the basic of the location information (paragraphs 0028 and 0030); and
a control center (32) that receives the location information and the state information from at least one of the electronic monitoring device or the at-home monitoring device to manage the person to be monitored (see abstract and 
paragraphs 0029 and 31-32).
As per claim 2, Lejeune, Jr. discloses the electronic monitoring device comprises:
a location detecting unit (13) that detects the location information of the electronic monitoring device (paragraph 0026);
a state information detecting unit (18 and 19) that detects the state information of the electronic monitoring device;
a battery (figure 2) that supplies an electric power source to the electronic monitoring device;
a wireless communication module in a form of a long range modem (14) and a short range modem (16, figure 2, paragraphs 0026 and 0028); and
a control unit (processor) that controls the overall operation of the electronic monitoring device, but controls to provide the location information and the state information to the at-home monitoring device or the control center through the wireless communication module (paragraph 0026).
As per claim 3, Lejeune, Jr. discloses that when the person to be monitored being out of home, the wireless communication module of the electronic monitoring device transmits the location information and the state information directly to the control center through IoT communication or transmits via the at-home monitoring device, and
when the person to be monitored is at home, the wireless communication module of the electronic monitoring device communicates with the at-home monitoring device through near field wireless communication, and the at-home monitoring device communicates directly with the control center through IoT communication to provide the location information and the state information (paragraphs 0028-000038).
As per claim 4, Lejeune, Jr. discloses that the location detecting unit detects at least one of GPS location information, WPS information (Wifi Position system) and cell-identifier information of a wireless communication base station as the location information (figures 3-6).
As per claim 5, Lejeune, Jr. discloses that the location detecting unit sets the priority in the order of GPS location information, WPS information and cell-identifier information of a wireless communication base station to provide the location information to the at-home monitoring device or the control center (figures 3-6).
As per claims 6-10, the method claims 6-10 are essentially the same in scope as system claims 1-5 above and are rejected similarly.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Derrick et al. (US 2008/0018458) disclose a remote tracking system for tracking a location information and status information.
Goodman et al. (US 2007/0171047) disclose a system for locating and providing status of a person.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAI T. NGUYEN whose telephone number is (571)272-2961. The examiner can normally be reached Mon-Fri: 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TAI T NGUYEN/Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
June 7, 2022